Dear Mr. Lewis:
You have advised this office that a current member of the Winn Parish Police Jury intends to run for the elected office of Chief of Police for the City of Winnfield. You ask (1) if he need resign from office as police juror while running for the second office, and (2) if elected, if he may hold both positions.
There is no prohibition in the law which would prevent him from running for another office. However, the language of R.S.42:63(C) of the Dual Officeholding and Dual Employment Laws prohibits one from holding two elective offices simultaneously. R.S. 42:63(D) states, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . . (Emphasis added).
Thus, if he is elected to the office of chief of police, the law compels him to resign the office of police juror.
Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams